In a child custody proceeding pursuant to Family Court Act article 6, the paternal grandmother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Freeman, J.), dated September 30, 2002, as, after a hearing, denied her petition seeking custody of her grandson.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Many factors are involved in determining what is in the best interests of a child in a custody case (see Eschbach v Eschbach, 56 NY2d 167, 172-173 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89, 94 [1982], citing Nehra v Uhlar, 43 NY2d 242 [1977]). Pursuant to Family Court Act §§ 251 and 252, one of the tools that a court may use in determining what is in the best interests of a child is a forensic evaluation of any person within its jurisdiction or the parent of any child within its jurisdiction. However, under the circumstances of this case, the court’s refusal to order a forensic evaluation of the foster mother was a provident exercise of its discretion.
The appellant’s remaining contentions are without merit. Ritter, J.P., Smith, H. Miller and Mastro, JJ., concur.